Monroe App. No. 867, 2003-Ohio-3282. This cause is pending before the court as a discretionary appeal and a claimed appeal as of right. It appears from the records of this court that appeAant has not filed a memorandum in support of jurisdiction, due August 5, 2003, in compliance with the Rules of Practice of the Supreme Court of Ohio and therefore has faAed to prosecute this ease with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and it hereby is, dismissed, sua sponte.